Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.565 Page 1 of 15




                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


     CRYSTAL LAWRENCE,                                   MEMORANDUM DECISION AND
                                                           ORDER GRANTING SECOND
              On behalf of Plaintiff and Class,         STIPULATED MOTION TO AMEND
                                                       CLASSES CERTIFIED BY THE COURT
     v.                                                  TO SETTLEMENT CLASSES AND
                                                          PROVIDE NOTICE TO CLASS
     FIRST FINANCIAL INVESTMENT FUND                              MEMBERS
     V, LLC,
                                                            Case No. 2:19-cv-00174-RJS-CMR
              Defendant.
                                                               Chief Judge Robert J. Shelby

                                                           Magistrate Judge Cecilia M. Romero



            Plaintiff Crystal Lawrence initiated this action against First Financial Investment Fund V,

 LLC (First Financial), alleging violations of the Fair Debt Collection Practices Act (FDCA) and

 the Utah Consumer Sales Protection Act (UCSPA).1 In August 2020, the court certified two

 classes (Order Certifying Class) for the case to proceed as a class action against First Financial.2

 Since then, the parties have engaged in negotiations and reached an agreement to settle this

 action on a class basis (Settlement).3 The parties filed their Stipulated Motion to Amend Classes

 Certified by the Court to Settlement Classes and Provide for Notice to Class Members (First

 Stipulated Motion),4 but the court denied it for lack of adequate analysis as to the fairness and

 reasonableness of the Settlement.5


 1
     Dkt. 2-2 (Complaint).
 2
     Dkt. 60 (Order Certifying Class).
 3
     Dkt. 67 (First Stipulated Motion) at 1.
 4
     Id.
 5
     Dkt. 70 (Prior Order).
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.566 Page 2 of 15




             Now before the court is the parties’ Second Stipulated Motion to Amend Classes

 Certified by the Court to Settlement Classes and Provide for Notice to Class Members (Second

 Stipulated Motion),6 pursuant to Federal Rule of Civil Procedure 23. Providing additional

 analysis, the parties now move the court to amend the previously-certified classes into settlement

 classes, grant preliminary approval of the proposed settlement, and provide for notice to be sent

 to class members.7 For the reasons stated below, the Second Stipulated Motion is GRANTED.

                                                    BACKGROUND

             First Financial’s business is to purchase defaulted third-party debts and then pursue

 collection of those debts for its own benefit.8 After Lawrence defaulted on a medical debt, First

 Financial acquired her account and filed a debt collection action against her.9 In September

 2018, First Financial obtained a judgment against Lawrence for $2,492.17.10 But First Financial

 was not registered as a debt collection agency in Utah when it filed that action.11

             Lawrence filed a Complaint against First Financial in February 2019.12 In it, she alleged

 First Financial violated the FDCPA and UCSPA because when it commenced its collection

 action against her, First Financial was not a registered debt collector as required by Utah Code




 6
     Dkt. 71 (Second Stipulated Motion).
 7
     Id. at 1–2.
 8
     Dkt. 42.
 9
     Id.
 10
      Id. at 3.
 11
      Id. at 2–3.
 12
   See Dkt. 2-2 (Complaint). Lawrence originally filed her Complaint in Utah state court, but First Financial
 removed the action to this court in March 2019. See Dkt. 2.

                                                          2
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.567 Page 3 of 15




 Annotated § 12-1-1 (the Registration Statute).13 Lawrence brought her claims against First

 Financial individually and on behalf of an FDCPA Class and a UCSPA Class.14

             In April 2019, First Financial moved for summary judgment on Lawrence’s claims.15

 First Financial argued the claims fail because it is not an entity to which the Registration Statute

 applies.16 The court disagreed, and denied First Financial’s Motion.17 Specifically, the court

 concluded the Registration Statute and the requirement of registration for debt collectors applies

 to First Financial.18

             In August 2020, the court certified Lawrence’s proposed FDCPA Class and UCSPA

 Class.19 The FDCPA and UCSPA Classes were certified and defined as follows:

             1. The FDCPA Class shall consist of all individuals against whom First Financial filed a
                debt collection lawsuit in Utah to collect a “debt” as defined by 15 U.S.C. 1692a(5),
                while First Financial was unlicensed as a debt collector in Utah, and where the
                lawsuit was filed within the one (1) year period immediately preceding February 5,
                2019.

             2. The UCSPA Class shall consist of all individuals against whom First Financial filed a
                debt collection lawsuit in Utah to collect a debt incurred in connection with a
                “consumer transaction” as defined by Utah Code Ann. § 13-11-3(2), while First
                Financial was unlicensed as a debt collector in Utah, and where the lawsuit was filed
                within the four (4) year period immediately preceding February 5, 2019.

 These classes allegedly consist of more than 1,767 debtors.20




 13
      Dkt. 2-2 (Complaint) ¶¶ 27–42.
 14
      Id. ¶¶ 43–45.
 15
      See Dkt. 16.
 16
      See id. at 2–3.
 17
      See Dkt. 56 at 25.
 18
      Id. at 21.
 19
      Dkt. 60.
 20
      Dkt. 42 at 3.

                                                    3
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.568 Page 4 of 15




            After the court certified the classes, the parties engaged in settlement negotiations over

 many days.21 With the assistance of Nate Alder, a third-party mediator, they reached an

 agreement to settle this action on a class basis.22 Lawrence then filed her First Stipulated

 Motion, which the court denied because the parties did not provide sufficient analysis under

 Federal Rule of Civil Procedure 23(e)(2) and did not address the Tenth Circuit’s factors for

 evaluating the fairness and reasonableness of a settlement proposal.23 Following the court’s

 guidance, Lawrence filed her Second Stipulated Motion with a complete analysis of each.24

                                                   LEGAL STANDARD

            The settlement of a class action suit may only occur with the court’s approval and is

 governed by Rule 23(e). Pursuant to Rule 23(e)(1)(B), the court will provide for notice of the

 proposed settlement to be sent to class members only if the parties show “the court will likely be

 able to: (i) approve the proposal under Rule 23(e)(2); and (ii) certify the class for purposes of

 judgment on the proposal.”25 The district court’s “independent obligation to conduct a ‘rigorous

 analysis’ before concluding that Rule 23’s requirements have been satisfied”26 persists even

 when the parties stipulate for purposes of settlement.27

            The second prong of Rule 23(e)(1)(B)—that the court will likely be able to certify the

 class for purposes of judgment on the proposal—is satisfied here because the parties seek



 21
      Dkt. 67 (First Stipulated Motion) at 1–2.
 22
      Id.
 23
      Dkt. 70 (Prior Order).
 24
      Dkt. 71 (Second Stipulated Motion).
 25
      Fed. R. Civ. P. 23(e).
 26
      Wallace B. Roderick Revocable Living Trust v. XTO Energy, Inc., 725 F.3d 1213, 1217 (10th Cir. 2013).
 27
   See Harper v. C.R. England, Inc., 746 F. App’x 712 (10th Cir. 2018) (vacating and remanding “for the district
 court to more meaningfully explain its bases for class certification” where the parties had jointly sought and received
 certification for settlement purposes).

                                                           4
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.569 Page 5 of 15




 certification for settlement classes identical to those certified previously.28 In its Order

 Certifying Class, the court engaged in a detailed analysis of the Rule 23(a) and (b)(3) standards

 for class certification and concluded the standards were met.29 The court incorporates by

 reference that analysis and reasoning to find the parties have satisfied this requirement.

            To satisfy the first requirement of Rule 23(e)(1)(B), the parties must show that the court

 will likely be able to approve the proposed settlement as “fair, reasonable, and adequate” under

 Rule 23(e)(2). In 1984, the Tenth Circuit instructed district courts making this determination to

 consider whether “(1) the settlement was fairly and honestly negotiated, (2) serious legal and

 factual questions placed the litigation’s outcome in doubt, (3) the immediate recovery was more

 valuable than the mere possibility of a more favorable outcome after further litigation, and (4)

 [the parties] believed the settlement was fair and reasonable.”30

            In addition to the Tenth Circuit test, Rule 23(e)(2) was amended in 2018 to include a

 separate but related set of factors.31 Under Rule 23(e)(2), the court must consider whether:

            (A) the class representatives and class counsel have adequately represented the class;
            (B) the proposal was negotiated at arm’s length;
            (C) the relief provided for the class is adequate, taking into account:
                    (i) the costs, risks, and delay of trial and appeal;
                    (ii) the effectiveness of any proposed method of distributing relief to the class,
                         including the method of processing class-member claims;
                    (iii) the terms of any proposed award of attorney’s fees, including timing of
                         payment;
                    (iv) any agreement required to be identified under Rule 23(e)(3); and

 28
   See Fed. R. Civ. P. 23(e)(1) advisory committee’s note to the 2018 amendments (“If the court has already certified
 a class, the only information ordinarily necessary is whether the proposed settlement calls for any change in the class
 certified[.]”).
 29
    Dkt. 60 (Order Certifying Class); see also Harper, 746 F. App’x at 720 (quoting Amchem Products, Inc. v.
 Windsor, 521 U.S. at 621) (“[The] specifications of [Rules 23(a) and (b)] . . . demand undiluted, even heightened,
 attention in the settlement context.”). Analysis of subsection (b)(3)(D), however, is not necessary in the settlement
 context. Amchem, 521 U.S. at 620.
 30
   Tennille v. Western Union Co., 785 F.3d 422, 434 (10th Cir. 2015) (citation omitted); see also Jones v. Nuclear
 Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984).
 31
      See Fed. R. Civ. P. 23(e)(2) advisory committee’s note to the 2018 amendments.

                                                           5
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.570 Page 6 of 15




            (D) the proposal treats class members equitably relative to each other.

            These Rule 23(e)(2) factors are similar in substance to the Tenth Circuit test. While the

 advisory committee notes indicate “the goal of the amendment is not to displace any factor, but

 rather focus the court” on core concerns of procedure and substance,32 this has led some to

 question whether the factors in the Rule supersede the pre-existing Tenth Circuit factors.33

 However, the Tenth Circuit has continued to apply its own test in at least one recent unpublished

 case.34 For this reason, the court ordered the parties to address both sets of factors to satisfy the

 requirements under the first prong of Rule 23(e)(1)(B).35

                                                     ANALYSIS

            The parties seek certification of the identified classes as settlement classes under Rule 23

 and preliminary approval of the Settlement for purposes of sending notice to class members.36

 Having already demonstrated compliance with Rule 23’s other requirements, they now argue the

 Settlement satisfies Rule 23(e)(1)(B)(i) as fair, adequate, and reasonable under both the Tenth

 Circuit and Rule 23(e)(2) factors.37 The court addresses each in turn.




 32
      Id.
 33
   See Chavez Rodriguez v. Hermes Landscaping, No. 17-2142-JWB-KGG, 2020 WL 3288059, at *2 (D. Kan. Jun.
 18, 2020) (discussing the 2018 amendments and applying both sets of factors); Cisneros v. EP Wrap-It Insulation,
 LLC, 2021WL 2953117, at *6 (D.N.M. Jul. 14, 2021) (discussing the 2018 amendments and applying the Rule
 23(e)(2) factors).
 34
      Elna Sefcovic, LLC v. TEP Rocky Mountain, LLC, 807 F. App’x 752 (10th Cir. 2020) (unpublished).
 35
  See Gradie v. C.R. England, Inc., No. 2:16-cv-00768-DN, 2020 WL 6827783, at *9, *13, and *13 n.88 (D. Utah
 Nov. 20, 2020) (applying both the Tenth Circuit and Rule 23(e)(2) factors); see also Dkt. 70 (Prior Order) at 3–4.
 36
      See Dkt. 71 (Second Stipulated Motion) at 2.
 37
      Id.

                                                          6
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.571 Page 7 of 15




        I.          The Settlement is Fair and Reasonable Under the Tenth Circuit Factors

                               A. The Settlement was Fairly and Honestly Negotiated

             District courts within the Tenth Circuit have found settlements to be fairly and honestly

 negotiated where parties have vigorously advocated their positions38 and where a settlement was

 reached through arms-length negotiations.39 Each indicia of a fair and honest negotiation is

 present here. After two-and-a-half years of litigation, the parties have briefed and argued a

 motion for summary judgment and a motion for class certification.40 Lawrence has completed

 class discovery, including manual review of each debt collection action filed by First Financial,

 and commenced merits discovery.41 Finally, in December 2020, the parties engaged in all-day

 mediation before an experienced mediator, eventually negotiating a settlement agreement.42

 These facts strongly support a finding that the settlement was reached through arms-length

 negotiations and vigorous advocacy. Accordingly, this factor weighs in favor of finding the

 Settlement is fair and reasonable.

                  B. Serious Questions of Law Exist, Placing the Outcome of the Litigation in Doubt

             The parties identify several questions of law placing the outcome of the litigation in

 doubt. First, courts in this district have dismissed claims similar to Lawrence’s, finding




 38
   See In re Thornburg Mortg., Inc. Sec. Litig., 912 F. Supp. 2d 1178, 1241 (D.N.M. 2012); In re Sprint Corp.
 ERISA Litig., 443 F. Supp. 2d 1249, 1260 (D. Kan. 2006); Wilkerson v. Martin Marietta Corp., 171 F.R.D. 273, 284
 (D. Colo. 1997).
 39
   See Cazeau v. TPUSA, Inc., No. 2:18-cv-00321-RJS-CMR, 2021 WL 1688540, at *5 (D. Utah Apr. 29, 2021); In
 re Thornburg, 912 F. Supp. 2d at 1241; In re Sprint Corp, 443 F. Supp. 2d at 1260; Lucas v. Kmart Corp., 234
 F.R.D. 688, 693 (D. Colo. 2006).
 40
      Dkt. 71 (Second Stipulated Motion) at 6.
 41
      Id.
 42
      Id. at 7.

                                                        7
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.572 Page 8 of 15




 unlicensed debt collection alone does not constitute a violation of the UCSPA.43 These cases go

 to the merits of Lawrence’s claims and make an appeal likely were she to obtain any significant

 judgment against First Financial at trial. Second, based on the Supreme Court’s reasoning in

 Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., the parties dispute whether Federal

 Rule of Civil Procedure 23 supersedes a Utah prohibition on recovery of damages in a class

 action.44 If this question were resolved against Lawrence, her recovery on behalf of the class

 would be limited to less than the amount agreed to in the Settlement.45 Third, Lawrence seeks a

 ruling from the federal court that collection judgments are unenforceable, raising questions under

 the Rooker-Feldman doctrine as to this court’s ability to vacate or void state court judgments.46

 Again, a ruling against Lawrence on this question would significantly harm the class members’

 potential relief. For these reasons, this factor also weighs in favor of the Settlement’s fairness

 and reasonableness.

          C. The Value of Immediate Recovery Outweighs the Mere Possibility of a More Favorable
                                      Outcome After Further Litigation

             For multiple reasons, the immediate recovery available through the Settlement outweighs

 the possibility of a more favorable outcome after further litigation. First, given the nature of this

 case, the novelty of legal issues involved, and the likelihood of appeal, any future resolution

 would almost certainly be years down the road.47 During that time, consumers may be subject to

 further collection without any guarantee of relief, especially given the potential legal challenges



 43
   McMurray v. Forsythe Fin., LLC, No. 1:20-CV-8 TS, 2021 WL 83265, at *2–3 (D. Utah Jan. 11, 2021); Buhler v.
 BCG Equities, LLC, No. 2:19-CV-00814-DAK, 2020 WL 888733, at *4–5 (D. Utah Feb. 24, 2020), reconsideration
 denied, No. 2:19-cv-00814-DAK, 2020 WL 2085247 (D. Utah Apr. 30, 2020).
 44
      559 U.S. 393 (2010); Dkt. 71 (Second Stipulated Motion) at 9.
 45
      Dkt. 71 (Second Stipulated Motion) at 9.
 46
      Id. at 10.
 47
      Id. at 10–13.

                                                            8
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.573 Page 9 of 15




 should this case go to trial.48 These issues are further compounded by the limited availability of

 jury trials due to the ongoing COVID-19 pandemic.49

             Second, the Settlement provides for relief that may be significantly curtailed or even

 eliminated in the future depending on the outcome of similar cases now on appeal.50 Cases

 currently on appeal before the Tenth Circuit and the Utah Court of Appeals could negatively

 impact the viability of the class members’ claims under the UCSPA.51 Additionally, the amount

 of potential relief available to class members depends on how a court would analyze the

 UCSPA’s class-damages prohibition under Shady Grove and subsequent Tenth Circuit

 precedent, an issue likely to be appealed regardless of the outcome.52

             In view of these risks, the current Settlement provides significant and immediate value to

 class members. First Financial will forbear collecting outstanding judgments against class

 members, amounting to around $1.8 million in debt relief, and agrees not to assign these

 judgments except for purposes of debt abolishment or extinguishment.53 This relief, which may

 not be available under the UCSPA or he FDCPA, shields class members from future recovery

 attempts for these debts.54 The Settlement also provides for a common class fund of $230,000

 (Common Fund) for disbursement to class members and payment of attorneys’ fees and costs.55




 48
      Id. at 11.
 49
      Id. at 10–11.
 50
  Id. at 12–13 (citing McMurray v. Forsythe Finance, No. 21-4014 (10th Cir. filed Feb. 4, 2021) and Haskell v.
 Wakefield & Associates, Inc., No. 20200412 (Utah Ct. App. filed May 5, 2020)).
 51
      Dkt. 71 (Second Stipulated Motion) at 12–13.
 52
      Id. at 13.
 53
      Id. at 11; Dkt. 71-1 (Settlement) at 8–9.
 54
      Dkt. 71 (Second Stipulated Motion) at 11.
 55
      Dkt. 71-1 (Settlement) at 8–11.

                                                         9
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.574 Page 10 of 15




 Given the uncertainty of future relief available after further litigation, this factor weighs in favor

 of the fairness of the Settlement.

                          D. The Parties Believe the Settlement is Fair and Reasonable

              The judgment of the parties favors a finding that the Settlement is fair and reasonable.

 Counsel for both sides were present for settlement negotiations, as well as First Financial’s

 general counsel and Chief Compliance Officer.56 Lawrence and her counsel have discussed the

 Settlement and believe all terms are fair and reasonable, and First Financial’s general counsel

 participated in the mediation, negotiation, and approval of the Settlement.57 Thus, this factor

 weighs in favor of the Settlement’s fairness.

              The court concludes each Tenth Circuit factor supports a finding that the Settlement is

 fair and reasonable. Although there is significant overlap between the Tenth Circuit factors and

 Rule 23(e)(2), the court now turns to the Rule 23(e)(2) factors.

        II.      The Settlement is Fair and Reasonable Under the Rule 23(e)(2) Factors

                 A. The Class Representatives and Class Counsel Have Adequately Represented the
                                                        Class

              The first factor focuses “on the actual performance of counsel acting on behalf of the

 class.”58 Here, class counsel has adequately represented the class. Class counsel has gained

 appreciation for the merits of the case through substantial digital discovery and briefing a motion

 for summary judgment.59 Counsel successfully defended against the motion for summary




 56
      Id. at 13–14.
 57
      Id.
 58
  Fed. R. Civ. P. 23(e)(2) advisory committee’s note to the 2018 amendments; Montgomery v. Cont'l Intermodal
 Grp.-Trucking LLC, No. 19-940 GJF, 2021 WL 1339305, at *4 (D.N.M. Apr. 9, 2021).
 59
      Dkt. 71 (Second Stipulated Motion) at 15.

                                                      10
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.575 Page 11 of 15




 judgment60 and argued several legal issues related to class certification.61 This all took place

 before settlement discussions, providing counsel with a thorough understanding of the case while

 participating in negotiations.62

             Courts have also analyzed the adequacy of representation under Rule 23(a)(4).63 In its

 Order Certify Class,64 the court found Lawrence and class counsel adequately represented the

 class under Rule 23(a)(4).65 That analysis is incorporated here by reference to the extent it bears

 on Rule 23(e)(2)’s adequacy determination. For these reasons, this factor weighs in favor of the

 Settlement’s fairness.

                                   B. The Settlement Was Negotiated at Arm’s Length

             The Settlement was negotiated at arm’s length. This factor overlaps with the Tenth

 Circuit factor asking whether the Settlement was fairly and honestly negotiated. As discussed

 previously, this factor is satisfied.

                                    C. The Relief Provided for the Class is Adequate

        i.       Costs, Risks, and Delay of Trial and Appeal

             The relief provided for the class by the Settlement is adequate given the costs, risks, and

 delay of trial and appeal. This factor is substantially similar to the second and third Tenth Circuit

 factors asking whether serious questions of fact exist, placing the ultimate outcome of the

 litigation in doubt, and whether the value of an immediate recovery outweighs the mere




 60
      Dkt. 56.
 61
      Id.
 62
      Id.
 63
      Chavez Rodriguez, 2020 WL 3288059, at *2.
 64
      Dkt. 60 (Order Certifying Class).
 65
      Id. at 13–21.

                                                       11
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.576 Page 12 of 15




 possibility of future relief after protracted and expensive litigation.66 The court’s earlier analysis

 of those factors is equally applicable here and is incorporated by reference. Thus, this factor also

 weighs in favor of the Settlement’s fairness and reasonableness.

        ii.      Effectiveness of the Method of Distributing Relief to the Class, Including the Method
                 of Processing Class-Members Claims

              Under this factor, the court “scrutinize[s] the method of claims processing to ensure that

 it facilitates filing legitimate claims” and “should be alert to whether the claims process is unduly

 demanding.”67

              Here, the method of distributing relief to the class is sufficiently effective and no claims

 process is required. Because the class members can be individually identified from First

 Financial’s records, no action is required of any class member to receive the benefits of the

 Settlement.68 As the parties describe in their Second Stipulated Motion, relief from the

 approximately $1.8 million in judgments against class members is essentially automatic upon

 cessation of First Financial’s collection efforts.69 Distribution from the Common Fund will be

 made to class members on a pro rata basis based on the amount paid by class members to First

 Financial and can be determined for each class member from First Financial’s records.70

 Payment will be made by checks valid for 120 days, with any residual or uncashed funds

 reverting to the Common Fund to be dispersed cy pres subject to the court’s supervision.71

 Administering notice to the class will be done using first-class mail to the last-known address of



 66
      Tennille, 785 F.3d at 434.
 67
      Montgomery, 2021 WL 1339305, at *14 (quoting Fed. R. Civ. P. 23 advisory committee’s notes).
 68
      Dkt. 71 (Second Stipulated Motion) at 17.
 69
      Id.
 70
      Id.; Dkt. 71-1 (Settlement) at 9–10.
 71
      Dkt. 71 (Second Stipulated Motion) at 17–18; Dkt. 71-1 (Settlement) at 10.

                                                           12
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.577 Page 13 of 15




 each class member.72 This “complies with the requirements of the Federal Rules of Procedure

 and due process.”73

               For these reasons, the method of distribution and related processes laid out in the

 Settlement are fair and reasonable.

        iii.      Terms of Any Proposed Award of Attorney’s Fees, Including Timing of Payment

               Because the Settlement specifies that attorney’s fees will be paid from the Common Fund

 and subject to court approval, the court will have an opportunity to assess the reasonableness of

 any fees at the time Lawrence’s counsel seeks approval of such fees from the court.

        iv.       Any Agreement Required to Be Identified Under Rule 23(e)(3)

               This factor requires the parties seeking approval “to file a statement identifying any

 agreement made in connection with the proposal.”74 Here, the Settlement is the only agreement

 between the parties made in connection with the proposal.75 Accordingly, this factor is also

 satisfied.76

               D. The Settlement Treats Class Members Equitably Relative to Each Other

               “The final factor seeks to prevent ‘the inequitable treatment of some class members vis-a-

 vis others.’”77 This factor looks to “whether the apportionment of relief among class members

 takes appropriate account of differences among their claims, and whether the scope of the release

 may affect class members in different ways that bear on the apportionment of relief.”78


 72
      Dkt. 71 (Second Stipulated Motion) at 17; Dkt. 71-1 (Settlement) at 14.
 73
      Montgomery, 2021 WL 1339305, at *15.
 74
      See Fed. R. Civ. P. 23(e)(3).
 75
      Dkt. 71 (Second Stipulated Motion) at 19.
  Montgomery, 2021 WL 1339305, at *8 (“[T]his factor is satisfied because the parties have filed the Settlement
 76

 Agreement and have represented that there is no other agreement between them.”).
 77
      Id. at *20–21 (quoting Fed. R. Civ. P. 23 advisory committee’s notes).
 78
      Id.

                                                            13
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.578 Page 14 of 15




               Here, the Settlement treats class members equitably relative to each other for multiple

 reasons. First, all class members are similarly situated by receiving the same form of relief.

 Specifically, no class member will be subject to collection of a judgment based on a lawsuit filed

 while First Financial was not registered.79 Second, distribution of the common fund will happen

 on a pro rata basis based on amounts collected by or paid to First financial while it was not

 registered.80 This appropriately respects differences among class members claims by providing

 greater relief to class members who suffered greater harm.81 Third, while the Settlement

 provides for an incentive payment to the named plaintiff, the court will have an opportunity to

 ensure it is reasonable and legitimate relative to other class members upon final approval.82

               For these reasons, the court is satisfied the Settlement treats class members equitably

 relative to each other.

               Having reviewed both the Tenth Circuit and Rule 23(e)(2) factors, the court concludes

 the Settlement is fair and reasonable. Therefore, the court grants preliminary approval subject to

 any objections, with final approval to be determined at a fairness hearing.

        III.      Class Notice is Approved

               The proposed notice satisfies the requirements of Rule 23, including the information

 required under subsection (e)(1). Having granted preliminary approval of the Settlement, the

 court approves notice of the Settlement to be sent to class members.




 79
      Dkt. 71 (Second Stipulated Motion) at 19; See Dkt. 71-1 (Settlement) at 8–11.
 80
      Dkt. 71 (Second Stipulated Motion) at 19–20; See Dkt. 71-1 (Settlement) at 10
 81
      Dkt. 71 (Second Stipulated Motion) at 19–20.
 82
      Id. at 20; See Dkt. 71-1 (Settlement) at 10.

                                                           14
Case 2:19-cv-00174-RJS-CMR Document 73 Filed 08/26/21 PageID.579 Page 15 of 15




                                               CONCLUSION

            For the foregoing reasons, the Second Stipulated Motion83 is GRANTED. The court

 hereby ORDERS that:

            1. The previously certified classes are amended into settlement classes as defined in the

                 Settlement;

            2. The Settlement is granted preliminary approval as fair, reasonable, and adequate;

            3. The parties are directed to implement the administration of the Settlement and

                 provide notice to class members;

            4. The names of class members who remain part of the Settlement and all timely

                 objections shall be electronically filed with the court no later than three (3) business

                 days from the end of the objection period; and

            5. As contemplated by the Settlement, a final fairness hearing is set for January 6, 2022,

                 approximately 120 days after the date of entry of this Order.84

            SO ORDERED this 26th day of August 2021.

                                                            BY THE COURT:


                                                            ________________________________
                                                            ROBERT J. SHELBY
                                                            United States Chief District Judge




 83
      Dkt. 71 (Second Stipulated Motion).
 84
      Dkt. 71-1 (Settlement) at 13.

                                                       15
